397 F.2d 812
James E. SUGGS, Appellant,v.UNITED STATES of America, Appellee.
No. 25283.
United States Court of Appeals Fifth Circuit.
July 22, 1968.
Rehearing Denied August 22, 1968.

Appeal from the United States District Court for the Southern District of Florida; Joe Eaton, Judge.
Robert Orseck, Miami, Fla., for appellant.
William A. Meadows, Jr., U. S. Atty., Michael Osman, Asst. U. S. Atty., Miami, Fla., for appellee.
Before POPE*, TUTTLE and CLAYTON, Circuit Judges.
PER CURIAM:


1
We have carefully considered each ground of appeal asserted by appellant following his conviction for passing and possessing counterfeit $10 bills. We conclude that as to no asserted error preserved for review did the trial court commit prejudicial error.


2
The Judgment is affirmed.



Notes:


*
 Of the Ninth Circuit, sitting by designation